DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 11/03/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 17-18, 20-21 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 11/03/2020 is also acknowledged.
The elected species read upon claims 28, 31-33, 37, 41 and 48.  Claims 5, 50-51 and 57-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Instant claim 37 recites “[t]he pharmaceutically acceptable oral dosage form of claim 21”.  However, it is believed that claim 37 should depend from claim 28.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 31-33, 37 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Demopoulos et al (US 2005/0222046) and Bolton et al (WO 1996/38144) in view of Connor et al (J Clinical Pharmacol 49:606-612, 2009).
Instant claim 28 is drawn to a pharmaceutically acceptable oral unit dosage form, comprising:
(a)	at least 250 mg glutathione in a charge transfer complex with a sacrificial antioxidant adapted to immediately release in the stomach; and
(b)	at least 10 mg of an azol compound (more specifically, ebsulfur (claims 32-33)) adapted to delay release.
Demopoulos et al teach an oral “glutathione formulation which ensures delivery of adequate dose of pharmaceutically stabilized, reduced glutathione, with rapid dissolution before the duodenum” (Paragraph 0101) wherein “[a] preferred formulation includes 250 mg or more of reduced glutathione with at least equimolar ascorbic acid… as a sacrificial non-specific antioxidant” which “pharmaceutically stabilizes the glutathione molecule” and “form[s] a charge couple with glutathione” (Paragraph 0102) and which “may be used… in combination with other known compositions for the treatment or palliation of AIDS, HIV infection or retroviral replication” (Paragraph 0116; see also Paragraph 0136: “the present invention encompasses the oral administration of glutathione and ascorbic acid, optionally in combination with an antiretroviral agent”).
And Bolton et al teach “isothiazoles… useful as anti-retroviral agents” (Abstract), in particular for the treatment of “retroviruses, including… HIV” (Page 1, Lines 11-14) wherein said isothiazole is ebsulfur (Page 55, Example 39), which “can be formulated into compositions… for administration by any route, for instance, orally” (Page 66, Lines 5-11) wherein “an oral dosage unit form contains between about 5 and 1000 mg of active compound” (Page 66, Lines 31-32).
As such, it would have been prima facie obvious, based on Demopoulos et al and Bolton et al, to formulate a pharmaceutically acceptable oral unit dosage form comprising (a) at least 250 mg reduced L-glutathione in a charge transfer complex with ascorbic acid as a sacrificial antioxidant in an immediate release formulation adapted to immediately release in the stomach; and (b) at least 10 mg of ebsulfur.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven
Furthermore, it would have been obvious to adapt the ebsulfur to delay release for the following reasons:
FIRST, as further taught by Bolton et al regarding the formulations of compositions, “[t]he principal active ingredient is compounded for convenient and effective administration in effective amounts with a suitable pharmaceutically acceptable carrier” (Page 70, Lines 1-4) wherein “[a]s used herein, ‘pharmaceutically acceptable carrier’ includes… absorption delaying agents” (Page 69, Lines 8-11).
And SECOND, as taught by Connor et al – evaluating the influence of delivery site within the gastrointestinal tract on absorption and bioavailability of the anti-retroviral drug bevirimat – “[f]or an immediate-release formulation, absorption cannot commence until gastric emptying has occurred - delivering the drug to the site of absorption.  Delivery of solubilized drug directly to the small intestine bypasses the requirement for gastric emptying and permits a faster onset of absorption” (Page 611, Column 1).  Indeed, Connor et al demonstrate that delivery of the anti-retroviral drug to the proximal or distal small bowel provided higher Cmax compared to an immediate release formulation (Page 609, Table II).  
Accordingly, in formulating the pharmaceutically acceptable oral unit dosage form based on Demopoulos et al and Bolton et al, it would have been obvious to ensure the ebsulfur was adapted to delay release.  As discussed above, it is evident that Bolton et al – which disclose oral compositions further comprising a pharmaceutically acceptable excipient wherein “[a]s used herein, ‘pharmaceutically acceptable carrier’ includes… absorption delaying agents” (Page 69, Lines 8-11) – contemplated delayed release anti-retroviral ebsulfur formulations.  Thus, further considering that Connor et al identify potential advantages of adapting other anti-retroviral agents for delay release in specific regions of the gastrointestinal tract, it would have been obvious to a 
In view of all of the foregoing, instant claims 28 and 32-33 are rejected.
Instant claim 31 is drawn to the dosage form of claim 28 wherein the glutathione is profided within an immediate release formulation, the azol is provided within a delayed release formulation, and the glutathione within the immediate release formulation is chemically separated from the azol within the delayed release formulation.
As discussed above, Demopoulos et al teach an oral “glutathione formulation which ensures delivery of adequate dose of pharmaceutically stabilized, reduced glutathione, with rapid dissolution before the duodenum” (Paragraph 0101) and Bolton et al teach formulations of ebsulfur wherein “[t]he principal active ingredient is compounded for convenient and effective administration in effective amounts with a suitable pharmaceutically acceptable carrier” (Page 70, Lines 1-4) wherein “[a]s used herein, ‘pharmaceutically acceptable carrier’ includes… absorption delaying agents” (Page 69, Lines 8-11).  Additionally, it would have been obvious to a person of ordinary skill in the art to adapt the anti-retroviral ebsulfur as a delay release formulation in further view of Connor et al which identify potential advantages of adapting other anti-retroviral agents for delay release in specific regions of the gastrointestinal tract wherein, in doing so, would result in the glutathione within the immediate release formulation being chemically separated from the azol within the delayed release formulation.
As such, instant claim 31 is also rejected as prima facie obvious.
Instant claim 37 is drawn to the dosage form of claim 28 wherein glutathione in a charge transfer complex with a sacrificial antioxidant is reduced L-glutathione in a charge transfer complex with ascorbic acid
As discussed above, Demopoulos et al teach an oral “glutathione formulation which ensures delivery of adequate dose of pharmaceutically stabilized, reduced glutathione, with rapid dissolution before the duodenum” (Paragraph 0101) wherein “[a] preferred formulation includes 250 mg or more of reduced glutathione with at least equimolar ascorbic acid… as a sacrificial non-specific antioxidant” which “pharmaceutically stabilizes the glutathione molecule” and “form[s] a charge couple with glutathione” (Paragraph 0102).
As such, instant claim 37 is also rejected as prima facie obvious.
Instant claim 41 is drawn to the oral dosage unit of claim 37, wherein the dosage form is packed in a multidose pack under an inert gas.
Demopoulos et al teach “[a] packaged oral pharmaceutical formulation comprising a plurality of unit dosage forms” (claim 78), “stabilized within a gas barrier package” (claim 80).
As such, instant claim 41 is also rejected as prima facie obvious.
Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demopoulos et al (US 2005/0222046) and Bolton et al (WO 1996/38144) in view of Connor et al (J Clinical Pharmacol 49:606-612, 2009) as applied to claims 28, 31-33, 37 and 41 above, in further view of Clemmensen et al (WO 2006/049565).
Instant claim 48 is drawn to the dosage form of claim 28 wherein the azol is provided within a delayed release portion in a common oral unit dosage form with - but physically isolated from - the glutathione, said delayed release form comprising: (i) an outer coating configured to dissolve after passage through the stomach after oral administration; and (ii) a surfactant to facilitate dissolution of the ebsulfur, after the outer coating is dissolved.
As discussed above, in formulating the pharmaceutically acceptable oral unit dosage form based on Demopoulos et al and Bolton et al, it would have been obvious to ensure the ebsulfur delay release after passage through the stomach after oral administration based further on Connor et al.  
However, none of the prior art disclose a delayed release form as instantly claimed.
Yet, delayed release forms comprising (i) an outer coating configured to dissolve after passage through the stomach after oral administration; and (ii) a surfactant to facilitate dissolution of the active ingredient, after the outer coating is dissolved, are well known in the art.  For example, Clemmensen et al teach a common oral dosage in the form of a capsule separately comprising immediate release pellets and coated delayed release tablets further comprising a surfactant (Page 28, Capsule 2; see also Page 34, Example 2: “[c]apsule showing an immediate release pulse and a delayed release pulse… by filling both pellets with immediate release and a tablet with delayed release (i.e., a tablet having the combined subcoat and lag time controlling layers…) into a hard gelatin capsule”) wherein the active ingredient “can be transported intact through the stomach” (Page 5, Lines 29-30).
As such, in further view of Clemmensen et al, it would have been obvious to formulate the pharmaceutically acceptable oral unit dosage form wherein the ebsulfur is adapted to delay release after passage through the stomach after oral administration (as taught by Demopoulos et al and Bolton et al in view of Connor et al) as instantly claimed.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Accordingly, instant claim 48 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611